Erwin, J.
— This appeal presents bnt one question within the jurisdiction of this court to decide, viz.: The constitutionality of the act of March 8, 1907, being chapter 121 of the acts of the general assembly of 1907, and known as the “Miners’Washroom Law.” §8623 Burns’ 1914, Acts 1907 p. 193.
1. The constitutionality of the act in question was considered by this court in the case of Booth v. State (1912), 179 Ind. 405, 100 N. E. 563, L. R. A. 1915B 420, Ann. Cas. 1915D 987, wherein this court held that it was not open to the infirmities claimed by appellants in this case. The case of Booth v. State, supra, was taken on writ of error to the Supreme Court of the United States and, upon review of the questions decided by this court, the judgment of this court was affirmed. Booth v. State (1915), 237 U. S. 391, 35 Sup. Ct. 616. No other reasons why the law is invalid are urged in this case than were presented in the Booth case, and we adhere to the ruling announced in that case.
2. It is sought here to question the manner of the application of the law to the instant case; but, as the judgment from which this appeal is taken is less than $50 and originated before a justice of the peace, no question of the construction of a statute is involved in this case. Chicago, etc., R. Co. v. Anderson (1914), 182 Ind. 140, and cases cited on page 145, 105 N. E. 49.
Having disposed of the only question presentable in this appeal, adverse to appellant’s contention, the judgment is affirmed.